*380The appellant moved for a rehearing.
Ryan, C. J
Affidavits and records not in the return to the appeal, are filed here in support of the motion for rehearing. Nothing but the return, and arguments founded on the return only, can be considered on such a motion. Bonin v. G. B. & M. R’y Co., ante, p. 210. It would be worse than idle to grant a rehearing on papers which could not be considered on the rehearing itself.
A very elaborate argument was filed in support of this motion. It has not shaken the faith of the court in the correctness of the decision on the appeal; and it is not considered necessary to go over the ground again.
But the learned counsel who make the motion complain that the opinion on the appeal states concessions on their part, which they did not make. We cannot doubt that the complaint is made in good faith, but it is none the less unfounded. For instance, the opinion states that it was conceded that one of the instructions of the court below related to Robert Ealck-hoff, not to Ferdinand. So the instruction was written, and so counsel did concede; contending, however, that this court should read Ferdinand for Robert in the instruction, because it would fit Ferdinand better than Robert. Again, the opinion states that it was conceded that it did not appear in the record of the bankrupt pi’oceedings, that the note in question in the case was proved against the estate of the bankrupts. So it did not appear; and so counsel did concede; arguing, however, that, by certain arithmetical calculations, the amount of the note could be produced in figures in the bankrupt record ; and that this court must surmise that the sum so found represented the note and nothing else, in the bankrupt proceedings, and so abandon the solid verity of the record for a flight of fanciful conjecture.
It is thus apparent that the fault of the opinion, of which counsel must be taken really to complain is, not that it mis*381states counsel’s concessions of the truth of the record, but that it declines to follow him in argumentative suppositions outside of the record. Imputations of the kind considered ought not lightly to be made; and we make the correction, partly in justice to the court, showing that the opinion does not misrepresent counsel; and partly in justice to counsel, showing that they did concede the facts apparent in the record.
By the Court. — The motion is overruled.